Citation Nr: 0726152	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-15 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral keratoconus with corneal scarring and corneal 
ulcers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1981 to November 
1986 and from August 1990 to July 1991.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In conjunction with his March 2002 notice of disagreement 
(NOD), the veteran indicated that he was filing a claim for 
service connection for pinguecula.  The RO acknowledged its 
receipt of this claim in a February 2004 letter to the 
veteran, but the record does not reveal that any further 
action was taken by the RO.  Therefore, the issue is REFERRED 
to the RO for appropriate action.  


FINDING OF FACT

The veteran's bilateral keratoconus is manifested by the 
medical need for contact lenses and varied levels of 
corrected distant visual acuity, with the worst corrected 
visual acuity reported as 20/50 on the right and 20/70 on the 
left. 


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 30 
percent for service-connected bilateral keratoconus with 
corneal scarring and corneal ulcers have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Code 6035 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Consideration must also be given to whether a "staged" 
rating - that is, ratings at different levels for periods of 
time - is appropriate, as this appeal involves the initial 
rating assigned for service-connected bilateral keratoconus 
with corneal scarring and corneal ulcers.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The record, however, 
does not support the assignment of different percentage 
ratings during the period in question.  

Service connection for bilateral keratoconus was granted with 
a 30 percent evaluation pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6035, effective June 14, 2000.  See June 2001 
rating decision.  The veteran filed a NOD and although the 
disability was subsequently recharacterized as bilateral 
keratoconus with corneal scarring and corneal ulcers, the 30 
percent evaluation remained in place.  See November 2006 
rating decision.  Service connection has also been granted 
for keratitis associated with bilateral keratoconus with 
corneal scarring and corneal ulcers, with a separate 10 
percent rating assigned from June 2000, see November 2006 
rating decision, but the veteran has not appealed that 
disability evaluation.

Keratoconus is to be evaluated on impairment of corrected 
visual acuity using contact lenses.  When either unilateral 
or bilateral contact lenses are medically required for 
keratoconus, the minimum rating assigned will be 30 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6035 (2006).  As the 
veteran is medically required to use contact lenses, it was 
on this basis that the RO assigned a 30 percent disability 
evaluation.  See June 2001 rating decision.  

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2006).  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V (2006).  

In relevant part, a 40 percent evaluation will be assigned 
where: (1) corrected visual acuity of one eye is to 20/200 
and 20/70 in the other eye; (2) corrected visual acuity of 
one eye is to 15/200 and 20/70 in the other eye; (3) 
corrected visual acuity in one eye is to 10/200 and 20/50 in 
the other eye; (4) corrected visual acuity is to 5/200 in one 
eye and 20/50 in the other eye; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye.  38 
C.F.R. § 4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 
(2006).  

A 50 percent evaluation will be assigned where: (1) corrected 
visual acuity is to 20/100 in both eyes; (2) corrected visual 
acuity is to 10/200 in one eye and to 20/70 in the other eye; 
(3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 
6069, 6076, 6078 (2006).  

A 60 percent evaluation will be assigned where: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 
and the other eye is to 20/100; (3) corrected visual acuity 
of one eye is to 10/200 and the other eye is to 20/100; (4) 
corrected visual acuity of one eye is to 5/200 and the other 
eye is to 20/100; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/100 or 20/70 
or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 
6065, 6069, 6073, 6076 (2006).  

The evidence of record does not support a finding that the 
veteran's bilateral keratoconus with corneal scarring and 
corneal ulcers merits a rating in excess of 30 percent.  In 
this regard, although the veteran's visual acuity levels have 
varied since service connection for keratoconus was 
originally granted, none of the medical evidence contains 
visual acuity readings that meet the standards required for 
an increased rating under the diagnostic criteria discussed 
above.  See records from The Eye Center; VA compensation and 
pension (C&P) eye examination reports dated April 2001, 
January 2003, September 2004 and October 2006.  The corrected 
visual acuity in the report of the October 2006 VA 
examination was 20/50 bilaterally.  The only reported greater 
vision loss was reported by Dr. Moorman in July 2000, when he 
reported visual acuity of 20/50 on the right and 20/70 on the 
left with glasses, although vision was then 20/20 bilaterally 
with contact lenses.  In the absence of evidence of greater 
vision los, a rating in excess of 30 percent for bilateral 
keratoconus with corneal scarring and corneal ulcers must be 
denied.  

During a June 2006 hearing before a Decision Review Officer 
(DRO) at the RO, the veteran asserted that the corneal 
scarring and ulcers that have been combined as part of his 
service-connected disability should be afforded separate 
evaluations under either Diagnostic Code 6009, which provides 
the criteria for unhealed eye injury, or Diagnostic Code 
6018, which provides the criteria for conjunctivitis.  The 
veteran asserts that the residual effects of scarring and 
infections from the use of contact lenses are similar to 
conjunctivitis.  The veteran also contends that he should be 
granted separate evaluations for keratoconus in each eye, 
rather than bilaterally.  See June 2006 transcript.  

In addressing the issue of whether the veteran should be 
provided separate ratings for each eye, the Board finds that 
separate ratings are not warranted.  This is so because the 
provisions of Diagnostic Code 6035 clearly indicate that a 30 
percent rating will assigned for contact use irrespective of 
whether the use is unilateral or bilateral.  Moreover, both 
eyes must be examined in order to determine what rating 
should be assigned under 38 C.F.R. § 4.84a, Table V for 
central visual acuity impairment.  As such, the assignment of 
a separate rating for visual acuity of each eye is not 
possible.  For both these reasons, the Board will not assign 
separate ratings for each eye due to bilateral keratoconus 
with corneal scarring and ulcers.  

In addressing the issue of whether the veteran should be 
provided ratings for corneal scarring and ulcers separate 
from service-connected bilateral keratoconus, the Board finds 
that separate ratings are not warranted for these conditions.  
The veteran was granted a separate 10 percent evaluation for 
keratitis pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 
6001, effective June 14, 2000.  See November 2006 rating 
decision.  Keratitis is defined as inflammation of the 
cornea.  See Dorland's Illustrated Medical Dictionary 971 
(30th ed. 2003).  During the October 2006 VA C&P eye 
examination, the veteran reported that recurrent episodes of 
keratitis produced symptoms of eye irritation.  He indicated 
that the last such episode occurred in July 2007 and did not 
proceed to the point of an ulcer.  The VA examiner conducting 
this examination indicated that corneal scarring was the 
result of corneal ulcers, as did the veteran's private 
physician.  See e.g. March 2006 letter from Dr. P.M. McCoy.  
Based on this evidence, the Board finds that the separate 
rating for keratitis incorporates the condition of corneal 
ulcers, which in turn incorporates the condition of corneal 
scarring.  When corneal ulcers do occur, they are compensated 
within the separate rating assigned for the keratitis.  The 
corneal scarring is not shown to produce additional separate, 
compensable disability at this time.  When and if the 
scarring impairs visual acuity such that a rating higher than 
30 percent would be assigned for vision loss, the disability 
resulting from scarring would then be compensated.  As such, 
additional separate ratings for corneal scarring and ulcers 
must be denied on the basis of current evidence.  

The veteran's representative also contends that the veteran 
should be afforded an extraschedular rating, without 
specifying the basis for this rating.  See July 2006 brief.  
Referral for consideration of an extraschedular rating is not 
warranted, however, because exceptional circumstances have 
not been demonstrated.  See Smallwood v. Brown, 10 Vet. App. 
93, 97-98 (1997); 38 C.F.R. § 3.321(b) (2006).  More 
specifically, the evidence of record does not show that the 
veteran's service-connected bilateral keratoconus with 
corneal scarring and corneal ulcer has caused frequent 
hospitalizations or marked interference with employment 
beyond that contemplated by the rating assigned.  See VA C&P 
examination reports; records from The Eye Center.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice prior to the issuance of the rating 
decision that is the subject of this appeal.  His original 
claim for service connection, however, was filed before the 
current section 5103(a) notice requirement became effective 
in November 2000, and the disagreement with the initial 
rating stems from a NOD, which is subject to section 7105 
procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (2004).  
The Board is bound to follow this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).  

The veteran was given Section 5103(a) notice in a February 
2004 letter, which advised him of the evidence necessary to 
establish a claim for increased rating; that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities of the claimant and VA in 
developing the claims.  An October 2004 supplemental 
statement of the case (SSOC) later informed him of the need 
to send any pertinent evidence in his possession.  As such, 
VA fulfilled its notification duties.  Quartuccio, 16 Vet. 
App. At 187.  He was also given notice of the appropriate 
disability rating and effective date of any grant of service 
connection in a March 2006 letter.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's private medical records were obtained 
and he was given several appropriate VA examinations in 
connection with his claim.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

A rating in excess of 30 percent for bilateral keratoconus 
with corneal scarring and corneal ulcers is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


